—In a matrimonial action, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme *832Court, Suffolk County (Gowan, J.), dated October 5, 1984, as denied her application for a pendente lite award of child support and maintenance.
Order reversed, insofar as appealed from, with costs, and plaintiff is awarded pendente lite relief of $200 per week child support and $50 per week maintenance retroactive to the date of her application.
Based upon the facts contained in the record, plaintiff is entitled to pendente lite relief to the extent indicated. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.